Fourth Court of Appeals
                                San Antonio, Texas
                                     December 8, 2016

                                   No. 04-16-00359-CV

                               PRIORITY TOWING, INC.,
                                      Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

               From the 229th Judicial District Court, Jim Hogg County, Texas
                                 Trial Court No. CC-13-58
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
       The appellee’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to January 6, 2017.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court